Citation Nr: 0938236	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for hepatitis B. 

2.	Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  
 
In May 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2008).  
The requested opinion has been provided and has been 
associated with the claims folder.  The VHA opinion was also 
provided to the appellant in July 2009.  The appellant was 
afforded 60 days to provide additional argument or evidence.  
The Veteran's representative submitted a response in 
September 2009.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show a current 
diagnosis of hepatitis B that is related to service.  

3.	The competent medical evidence does not show that 
hepatitis C is related to service.  


CONCLUSIONS OF LAW

1.	Hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2002 and 
February 2003 that addressed the notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the Veteran was provided with this notice in 
March 2006.  Although the notice was provided after the 
adjudication of the claim, such timing error was harmless 
given that service connection is being denied and no rating 
or effective date will be assigned with respect to the 
claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA medical examinations in November 2002 and 
March 2006 as well as a VHA review in June 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In the November 2002 VA Compensation and Pension Examination, 
the Veteran tested positive for the hepatitis B core 
antibody.  He also tested positive for the hepatitis C 
antibody.  The examiner noted that both hepatitis B and C 
could have been acquired during a blood transfusion in 
service, however, there was no evidence that the Veteran 
received a blood transfusion in service.  

The Board has considered this opinion, however, it does not 
support the Veteran's claim for service connection.  Service 
connection may not be based on speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  In this 
case, the examiner could not confirm that a blood transfusion 
was given to the Veteran in service and could not opine that 
hepatitis was acquired in service without resorting to 
speculation.  As the examiner's opinion was based on a 
hypothetical situation that was not confirmed by the service 
treatment records, the opinion does not have the required 
degree of medical certainty required for service connection.  
Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical 
opinions based on speculation are entitled to little, if any, 
probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  

In a March 2006 VA Compensation and Pension Examination, the 
examiner considered the history as recited by the Veteran as 
well as the medical treatment he received in service.  The 
examiner noted that there was no history of a blood 
transfusion in the medical records.  The assessment was 
negative for a diagnosis of hepatitis B.  There was also a 
negative hepatitis B screen in 2002.  The examiner opined 
that hepatitis B was not caused by or the result of service 
because there was no current diagnosis.  The examiner 
assessed that the Veteran was diagnosed with hepatitis C as 
of November 2001.  The examiner considered the history as 
recited by the Veteran and the treatment in service and 
opined that hepatitis C was not related to service.  The 
examiner reasoned that there was no evidence of a blood 
transfusion in service and no indication in the records of 
etiology for the Veteran to have contracted hepatitis C in 
service.  

The VHA examiner found that based on the chart information, 
the Veteran had a negative hepatitis B core antibody and 
negative hepatitis B surface antigen, markers of hepatitis B 
exposure and persistent infection.  Viral load and hepatitis 
B e antigen were not documented.  The examiner found that the 
chart information results do not support evidence of 
hepatitis B infection.  

Lastly, the VHA examiner noted that the Veteran was found to 
have a positive hepatitis C antibody in 2001 based on the 
chart information.  The examiner noted that as genotype 2 was 
detectable, it suggested an active viral infection.  The VHA 
examiner explained that hepatitis C is transmitted primarily 
by exposure to blood infected with the virus.  Major risk 
factors included blood transfusions prior to 1992, 
intravenous drug use and needle sharing, history of tattooing 
and body piercing and from sexual transmission from an 
infected partner.  Based on the chart information, the 
examiner noted that in 1967 the Veteran's liver enzymes were 
reported normal and there were unremarkable liver and bone 
marrow biopsies during an evaluation for lymphadenopathy and 
splenomegaly.  No blood transfusions were noted.  The Veteran 
was also evaluated for a hepatosplenomegaly in 1969 and a 
liver biopsy was reported unremarkable.  The Veteran was 
subsequently diagnosed with malaria.  The examiner also 
considered the Veteran's history of injury in 1972 and 1981.  
The records did not indicate that a blood transfusion was 
required.  The examiner concluded that based on the chart 
information, it was not possible to correlate hepatitis C 
transmission to military service.  

Regarding hepatitis B, the preponderance of the evidence does 
not show a current diagnosis.  Although the November 2002 
examiner noted a positive test for the hepatitis B core 
antibody, the remainder of the medical evidence does not show 
presence of the antibody or active infection.  Both the VHA 
and March 2006 examinations, as well as VA treatment records, 
do not show a current diagnosis of hepatitis B.  Without 
medical evidence providing a current diagnosis of a hepatitis 
B, service connected cannot be granted.  Although the Veteran 
asserts that he has hepatitis B, where the determinative 
issue involves a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  
The Veteran's lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the Veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding a diagnosis of hepatitis B.  

Regarding hepatitis C, there is a current diagnosis as set 
forth in the VA examinations and VHA examination.  
Nevertheless, there is no medical evidence of record relating 
hepatitis C to service.  The November 2002 opinion is 
speculative regarding the etiology of hepatitis C, and 
therefore not adequate.  The March 2006 and VHA examinations 
opine that hepatitis C is not related to service.  As the 
March 2006 and VHA examinations do not provide a link to 
service, service connection for hepatitis C is not warranted.  

Further, the Board finds that the March 2006 and VHA 
examinations are adequate.  An opinion is adequate where it 
is based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the disability, 
if any, in sufficient detail so that the Board's evaluation 
of the claimed disability will be a fully informed one.  
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In this 
case, both the March 2006 and VHA examiners reviewed the 
Veteran's history, considered the past medical evidence and 
described hepatitis C.  The Board finds that both of these 
examinations are adequate for purposes of this decision and 
finds that they are probative.  

The Board has considered the Veteran's contention that a 
relationship exists between his hepatitis and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking a disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra.; See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

As the competent objective medical evidence of record lacks a 
current diagnosis of hepatitis B, the preponderance of the 
evidence is against the Veteran's claim and the benefit-of-
the-doubt rule does not apply.  The Board finds that the 
preponderance of the evidence is also against the claim for 
service connection for hepatitis C because the medical 
evidence does not provide a nexus to service.  As such, the 
benefit-of-the-doubt rule does not apply and the Veteran's 
claim for service connection for both hepatitis B and C must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hepatitis B is denied.  

Service connection for hepatitis C is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


